COURT OF APPEALS
                           SECOND DISTRICT OF TEXAS
                                FORT WORTH

                               NO. 02-11-00173-CR


MARK EDMONDSON                                                          APPELLANT

                                          V.

THE STATE OF TEXAS                                                            STATE


                                       ----------

      FROM CRIMINAL DISTRICT COURT NO. 1 OF TARRANT COUNTY

                                       ----------

                         MEMORANDUM OPINION1
                                       ----------

      On May 6, 2011, Appellant Mark Edmondson, proceeding pro se, filed a

notice of appeal, attempting to appeal from a March 31, 2011 order denying his

request for appointment of counsel to assist him in filing a motion for forensic

DNA testing of evidence. Edmondson’s notice of appeal was one day late, and

he filed a motion for extension of time to file his notice of appeal concurrently with

his notice of appeal.

      1
       See Tex. R. App. P. 47.4.
      On April 28, 2011, unbeknownst to Edmondson, the trial court had granted

Edmondson’s motion to vacate and set aside the order denying his request for

appointment of counsel, and the trial court appointed John Stickels as counsel for

Edmondson.

      Edmondson has now filed a letter, asking that his notice of appeal “be

disregarded and/or dismissed.” We construe Edmondson’s letter as a motion to

dismiss the appeal.       The motion complies with rule 42.2(a) of the rules of

appellate procedure. Tex. R. App. P. 42.2(a). No decision of this court having

been delivered before we received this motion, we grant the motion and dismiss

the appeal. See Tex. R. App. P. 42.2(a), 43.2(f).


                                                    PER CURIAM

PANEL: WALKER, MCCOY, and MEIER, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: June 16, 2011




                                         2